Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 1 of 32 PageID: 959



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     DEBORAH SCHLATER,
                                          1:18-cv-09778-NLH-KMW
                    Plaintiff,

           v.                             OPINION

     ARTHRITIS, RHEUMATIC & BACK
     DISEASE ASSOCIATES, P.A.,

                    Defendant.

 APPEARANCES:

 DAVID M. EISEN
 MICHAEL D. HOMANS
 HOMANS PECK LLC
 2 PENN CENTER
 1500 JOHN F. KENNEDY BOULEVARD
 SUITE 520
 PHILADELPHIA, PA 19102

       On behalf of Plaintiff Deborah Schlater

 LAWRENCE BRENT BERG
 MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
 15000 MIDLANTIC DRIVE
 SUITE 200
 PO BOX 5429
 MT. LAUREL, NJ 08054

       On behalf of Defendant Arthritis, Rheumatic & Back Disease
       Associates, P.A.

 HILLMAN, District Judge

       Plaintiff Deborah Schlater filed this suit against her

 former employer, Defendant Arthritis, Rheumatic & Back Disease

 Associates, P.A. (“ARBDA”), alleging a variety of violations of

 the Family and Medical Leave Act (“FMLA”) and New Jersey’s Law
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 2 of 32 PageID: 960



 Against Discrimination (“NJLAD”).        Defendant subsequently moved

 for summary judgment, (ECF No. 33), which Plaintiff has opposed.

 (ECF No. 38).    For the reasons expressed below, Defendant’s

 motion will be denied.

                                 Background

       The Court takes its facts from the parties’ statements of

 material fact submitted pursuant to Local Civil Rule 56.1(a).

 Defendant is a rheumatology practice with six offices located

 throughout New Jersey.      On February 27, 2017, Defendant hired

 Plaintiff as Clinical Operations Director.         (ECF No. 33-2 (“Def.

 SOMF”) at ¶ 3).

       Plaintiff suffers from a debilitating neurological

 condition, which began to worsen in the fall of 2017 until, by

 January of 2018, it prevented Plaintiff from standing, sitting

 down, or walking for long periods of time and caused Plaintiff

 to begin walking with a cane.       (ECF No. 38-2 (“Pl. Supp. SOMF”)

 at ¶¶ 16-17).    That fall, ARBDA’s Managing Partner, Dr. Adrienne

 Hollander, treated Plaintiff for her disability and worsening

 symptoms, (Id. at ¶ 15), 1 and by January of 2018, ARBDA’s CEO,


 1
  Defendant “Denie[s] as stated” this statement of fact, but cites
 to no evidence in the record to dispute the statement or the
 supporting evidence Plaintiff has cited. Accordingly, the Court
 will accept this fact as admitted for the purposes of this
 motion. See Local Civil Rule 56.1(a) (providing that the movant
 shall respond to each paragraph of a supplemental statement of
 disputed material facts by “indicating agreement or disagreement
 and, if not agreed, stating each material fact in dispute and
                                      2
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 3 of 32 PageID: 961



 Director of Human Resources, and other employees were aware of

 Plaintiff’s disability.      Id. at ¶¶ 16-17.     During this time

 period, Plaintiff began working from home on certain days, and

 began coming to work earlier and leaving earlier than

 Defendant’s standard office hours so as to avoid getting stuck

 in traffic; the parties dispute whether these practices were

 related to Plaintiff’s disability.        (Def. SOMF at ¶ 7; Pl. Supp.

 SOMF at ¶ 27).

       Plaintiff continued these practices until a January 9, 2018

 meeting with ARBDA CEO Charles Haberkern and Director of Human

 Resources Elaine Piontkowski.       In that meeting, Haberkern

 informed Plaintiff that, going forward, she was no longer

 allowed to work from home on any days or to work adjusted hours.

 Instead, she was required to be in the office during normal

 office hours, and if she could not make it to the office, she

 would have to take a vacation day.        Haberkern stated that this

 decision was being made because Plaintiff’s job as Director of

 Operations could not be done remotely.        (Def. SOMF at ¶ 14).

       Three weeks later, on February 1, Plaintiff requested

 medical leave by email to Piontkowski.        The email attached a

 doctor’s note excusing Plaintiff from work “indefinitely” as she

 was “in the progressive of being evaluated for” a condition



 citing to the affidavits and other documents submitted in
 connection with the motion....”).
                                      3
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 4 of 32 PageID: 962



 named “progressive lumbosacral radiculopathy,” which rendered

 her unable to drive or sit for more than thirty minutes.           The

 email also stated that Plaintiff had a further appointment with

 a neurosurgeon upcoming on February 5.          (Def. SOMF ¶ 5).

       On February 5, Plaintiff informed Piontkowski by email that

 the neurosurgeon had referred her to another specialist, but

 that she did not yet have a return-to-work date:

       “On a personal note, the neurosurgeon referred me for more
       imaging tests and for a separate specialist consult. I
       have to wait for a preauth and an appt with the specialist.
       So I don’t have a specific return date, and I wish I did.
       But I’m still unable to walk, sit, stand, drive for [sic]
       more than 10 minutes. The cane no longer helps as both my
       feet are in constant pain.” (Pl. Ex. 19).

       Plaintiff then emailed Piontkowski again on February 12,

 informing her of health insurance related delays in her testing

 and treatment, stating that she would keep Piontkowski updated

 on her status, and requesting that Piontkowski let Plaintiff

 know “[i]f you have any questions or if I need to know anything

 regarding my time out of work.”          (Pl. Ex. 20).   The next day,

 February 13, Plaintiff followed up with a specific request

 related to the FMLA and extended leave:

       “Can you please advise me on what you need from me for my
       current, extended leave, or what, if anything, I need to do
       at this point, e.g. FMLA form, physician attestation?
       Because I’m presently physically unable to work, I want to
       make certain I’m following ARBDA and/or state/federal
       requirements for extended leave or FMLA.” (Pl. Ex. 21).




                                      4
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 5 of 32 PageID: 963



       Piontkowski responded, ignoring Plaintiff’s requests

 regarding information on FMLA leave, and informing her that

 ARBDA did not offer extended leave and that she had no paid time

 off remaining.    The email further requested, for the first time,

 that Plaintiff provide ARBDA an expected return-to-work date by

 4:00 PM on February 19, six days later, but did not state that

 failure to do so could result in termination.         (Pl. Supp. SOMF

 at ¶ 60, 74; Pl. Ex. 21).      That same day, Plaintiff again

 requested information about FMLA leave; in her response,

 Piontkowski, for the second time, did not acknowledge the

 request, providing only information regarding state benefits.

 See (Pl. Supp. SOMF at ¶¶ 61-62; Pl. Ex. 21). 2

       Three days later, on February 16, Plaintiff emailed both

 Piontkowski and Haberkern, noting that her doctor was in the

 process of trying to get her seen for future testing “asap” and

 stating that “[a]s soon as I have more conclusive diagnostic

 and treatment information I will let you know, and hopefully


 2 Defendant again “Denie[s] as stated” this description of the
 relevant email conversation, but cites to no evidence in the
 record showing that Defendant addressed Plaintiff’s requests for
 FMLA leave, that Defendant had previously mentioned the need for
 a return date, or that Defendant warned Plaintiff regarding the
 potential consequences. Defendant’s response to these
 paragraphs, and many other paragraphs, of Plaintiff’s
 supplemental statement of facts similarly includes legal
 argument regarding the sufficiency of Plaintiff’s evidence,
 which is prohibited by Local Civil Rule 56.1(a). For these
 reasons, the Court will accept these facts as admitted for the
 purposes of this motion.
                                      5
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 6 of 32 PageID: 964



 that info will provide me with an expected return date.”           (Pl.

 Ex. 23).

       The February 19 deadline came and passed with no further

 update or estimated return date provided by Plaintiff.           Finally,

 the following day, February 20, Piontkowski contacted Plaintiff

 to set up a phone call between the two of them and Haberkern.

 On that call, Haberkern informed Plaintiff that because she had

 failed to provide the return date by the deadline provided by

 Piontkowski, Defendant had terminated her employment.           (Def.

 SOMF at ¶ 21; Pls. Supp. SOMF at ¶ 77).

       Plaintiff thereafter filed the operative Amended Complaint,

 alleging five separate yet related claims: (1) FMLA retaliation;

 (2) interference with Plaintiff’s FMLA rights; (3) disability

 discrimination under the NJLAD; (4) NJLAD failure to

 accommodate; and (5) NJLAD retaliation.        (ECF No. 3).

                                 Discussion

    A. Subject Matter Jurisdiction

       The Court has original federal question jurisdiction over

 Plaintiff's federal claims under 28 U.S.C. § 1331, and has

 supplemental jurisdiction over the New Jersey state law claims

 pursuant to 28 U.S.C. § 1367(a).

    B. Legal Standards Governing Motions for Summary Judgment

       Summary judgment is appropriate where the Court is

 satisfied that the materials in the record, including

                                      6
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 7 of 32 PageID: 965



 depositions, documents, electronically stored information,

 affidavits or declarations, stipulations, admissions, or

 interrogatory answers, demonstrate that there is no genuine

 issue as to any material fact and that the moving party is

 entitled to a judgment as a matter of law.         Celotex Corp. v.

 Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).

       An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.     Id.   In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party's evidence “is to be believed and

 all justifiable inferences are to be drawn in his favor.”

 Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

 2004)(quoting Anderson, 477 U.S. at 255).

       Initially, the moving party has the burden of demonstrating

 the absence of a genuine issue of material fact.          Celotex Corp.,

 477 U.S. at 323 ((“[A] party seeking summary judgment always

 bears the initial responsibility of informing the district court

 of the basis for its motion, and identifying those portions of

 ‘the pleadings, depositions, answers to interrogatories, and

                                      7
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 8 of 32 PageID: 966



 admissions on file, together with the affidavits, if any,’ which

 it believes demonstrate the absence of a genuine issue of

 material fact.”).     Once the moving party has met this burden,

 the nonmoving party must identify, by affidavits or otherwise,

 specific facts showing that there is a genuine issue for trial.

 Id.   Thus, to withstand a properly supported motion for summary

 judgment, the nonmoving party must identify specific facts and

 affirmative evidence that contradict those offered by the moving

 party.   Anderson, 477 U.S. at 256-57.       A party opposing summary

 judgment must do more than just rest upon mere allegations,

 general denials, or vague statements.        Saldana v. Kmart Corp.,

 260 F.3d 228, 232 (3d Cir. 2001).

    C. Analysis

          1. Plaintiff's FMLA Claims

       “An employer may be sued under the FMLA for interfering

 with an employee's FMLA rights, as well as for retaliating

 against an employee who exercises rights under the FMLA.” Caruso

 v. Bally’s Atlantic City, No. 16-05021 (NLH/KMW), 2019 WL

 4727912, at *5 (D.N.J. Sept. 27, 2019) (citing Lupyan v.

 Corinthian Colleges Inc., 761 F.3d 314, 318 (3d Cir. 2014)).

 “[F]iring an employee for a valid request for FMLA leave may

 constitute interference with the employee's FMLA rights as well

 as retaliation against the employee.” Id. (quoting Erdman v.

 Nationwide Ins. Co., 582 F.3d 500, 509 (3d Cir. 2009)).

                                      8
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 9 of 32 PageID: 967



       Plaintiff asserts both an FMLA retaliation and an FMLA

 interference claim.     While Plaintiff addresses them jointly in

 her complaint, the Court will address each claim separately

 because they are governed by differing legal standards.

            a. FMLA Retaliation Claim

       Plaintiff first alleges that her termination constitutes

 illegal retaliation against her for attempting to invoke her

 FMLA rights.    (ECF No. 3 at ¶ 49).      “FMLA retaliation claims are

 analyzed under the lens of employment discrimination law and

 claims based on circumstantial evidence are evaluated under the

 burden-shifting framework” of McDonnell Douglas Corp. v. Green,

 411 U.S. 792 (U.S. 1973).      Fiorentini v. William Penn Sch.

 Dist., 665 Fed. App'x 229, 236 (3d Cir. 2016) (citing

 Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 302

 (3d Cir. 2012)).

       Under the McDonnell Douglas framework, “a plaintiff must

 first establish a prima facie case of discrimination.           If the

 plaintiff succeeds, the defendant must articulate a legitimate,

 nondiscriminatory reason for the adverse employment action. The

 burden then shifts back to the plaintiff to prove, by a

 preponderance of the evidence, that the articulated reason was a

 mere pretext for discrimination.”        Capps v. Mondelez Global,

 LLC, 847 F.3d 144, 152 (3d Cir. 2017) (quoting Ross v. Gilhuly,

 755 F.3d 185, 193 (3d Cir. 2014)).

                                      9
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 10 of 32 PageID: 968



       “To state a prima facie case for FMLA retaliation, a

 plaintiff must show that: (1) she invoked her FMLA rights; (2)

 she suffered an adverse employment action; and (3) the adverse

 action was causally related to the plaintiff’s exercise of her

 FMLA rights.”     Fiorentini, 665 Fed. App'x at 236.       Defendant

 does not dispute that Plaintiff has satisfied the first two

 elements, since she expressed her intent to take FMLA leave and

 was terminated.     Instead, it argues that Plaintiff cannot

 establish that her termination was causally related to her

 invoking of the FMLA.

       To establish a prima facie case of causation, Plaintiff

 must “point to evidence sufficient to create an inference that a

 causative link exists between her FMLA leave and her

 termination.”     Lichtenstein, 691 F.3d at 307.       “Where the

 ‘temporal proximity’ between the protected activity and adverse

 action is ‘unduly suggestive,’ it is sufficient standing alone

 to create an inference of causality and defeat summary

 judgment.” LeBoon v. Lancaster Jewish Cmty. Ctr. Ass'n, 503 F.3d

 217, 232 (3d Cir.2007) (internal quotations omitted).           When the

 temporal proximity is insufficient, the court asks whether “the

 proffered evidence, looked at as a whole, may suffice to raise

 the inference.”     Id. (quoting Farrell v. Planters Lifesavers

 Co., 206 F.3d 271, 284 (3d Cir. 2000)).



                                      10
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 11 of 32 PageID: 969



       The Court finds that Plaintiff has met her burden to show

 causation at this stage in the litigation.         Plaintiff’s

 termination occurred six days after first expressing her

 intention to invoke her right to FMLA leave, and one week prior

 to the date she would have become eligible for twelve weeks of

 FMLA-protected leave.      The close temporal proximity between not

 only her request and her firing, but also her firing and the

 date on which she would have become eligible, is “unduly

 suggestive” and creates an inference of causality.           Nuness v.

 Simon & Schuster, Inc, 325 F. Supp. 3d 535, 563 (D.N.J. 2018)

 (finding two weeks between protected activity and termination

 was unduly suggestive).

       Even were it not, evidence shows that ARBDA’s first request

 for a return to work date came in an email directly responding

 to Plaintiff’s request for information about FMLA leave, and did

 not tell Plaintiff that failure to provide a date could result

 in termination.     (Pls. SOMF at ¶ 60).      Piontkowski’s response

 email further ignored Plaintiff’s request for information about

 FMLA, and when Plaintiff followed-up a second time asking that

 she be provided guidance on the FMLA leave policy, Piontkowski

 again ignored the request and provided only information on state

 benefits.    (Pl. Ex. 21).    This evidence is more than sufficient

 to demonstrate a factual dispute as to the element of causation,

 and therefore a prima facie case of retaliation.

                                      11
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 12 of 32 PageID: 970



       The burden then shifts to the employer to offer a

 legitimate, nondiscriminatory reason for Plaintiff’s

 termination.     Capps, 847 F.3d at 152.      “This second step of

 McDonnell Douglas does not require that the employer prove that

 the articulated legitimate, nondiscriminatory reason was the

 actual reason for the adverse employment action. Instead, the

 employer must provide evidence that will allow the factfinder to

 determine that the decision was made for nondiscriminatory

 reasons.”    Willis v. UPMC Children's Hosp. of Pittsburgh, 808

 F.3d 638, 644 (3d Cir. 2015) (citing Fuentes v. Perskie, 32 F.3d

 759, 763 (3d Cir. 1994)).

       Defendant presents Plaintiff’s failure to provide a return

 to work date by the February 19 deadline as the legitimate,

 nondiscriminatory reason for her termination.          According to

 Defendant, Plaintiff “didn’t respond to ARBDA’s inquiries”

 regarding a return date, and “[h]ad Plaintiff simply provided

 ARBDA with a timeframe for her return, she would not have been

 terminated.”     (ECF No. 33-1 at 13).     This failure, Defendant

 argues, “depriv[ed] ARBDA of its ability to make critical

 decisions regarding staffing adjustments and reassignment of

 duties.”    (ECF No. 42 at 25).     Haberkern, Dr. Hollander, and

 Piontkowski all testified that the sole reason for Plaintiff’s

 termination was her failure to provide a return date by the

 February 19 deadline so ARBDA could begin “plan[ning] to move

                                      12
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 13 of 32 PageID: 971



 forward” with staffing and planning, (Defs. SOMF at ¶¶ 10-11),

 and the parties agree that Haberkern told Plaintiff on the

 February 20 call that her failure to provide a return date was

 the reason for her termination.        As Defendant’s burden at this

 stage is “minimal,” it has sufficiently alleged a legitimate,

 nondiscriminatory reason.       Lichtenstein, 691 F.3d at 302.

       Finally, the burden shifts one last time back to Plaintiff

 to demonstrate that Defendant’s proffered nondiscriminatory

 reason was pretext.      To do this, Plaintiff “must demonstrate

 such weaknesses, implausibilities, inconsistences,

 incoherencies, or contradictions in the employer's proffered

 legitimate reasons for its action” to allow a reasonable

 factfinder to determine that the reasons were simply pretext for

 discriminatory or retaliatory action.         Fuentes, 32 F.3d at 765.

       Here, Plaintiff has presented more than sufficient evidence

 for a factfinder to reasonably make that determination.           First,

 as described above, Plaintiff has shown not only the unduly

 suggestive timing of her termination, but also the fact that

 Defendant did not request a return-to-work date until

 immediately after Plaintiff first raised the possibility of

 taking FMLA leave, and never mentioned that the failure to

 provide a return date by the deadline could result in

 termination.     Similarly, Defendant’s claim that Plaintiff

 “didn’t respond to ARBDA’s inquiries” regarding a return date is

                                      13
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 14 of 32 PageID: 972



 supported by no citation to the record; in fact, this claim is

 contradicted by the available evidence, which shows that on

 February 16, three days after the request and three days before

 ARBDA’s chosen deadline, Plaintiff emailed Piontkowski and

 Haberkern to inform them that her attempt to seek a diagnosis

 had been delayed by insurance issues, but she hoped to have a

 return date soon and would keep them updated.          (Pl. Ex. 23).

       At the same time, Defendant itself had failed to respond to

 multiple requests from Plaintiff for information regarding FMLA

 leave, despite the fact that they are required to “notify the

 employee of the employee’s eligibility to take FMLA leave within

 five business days” of the request,        29 C.F.R. § 825.300(b)(1),

 and the fact that her FMLA eligibility was apparently already on

 the minds of ARBDA’s Executive Committee.         Although Plaintiff

 had not raised the possibility of taking FMLA leave until her

 email to Piontkowski on February 13, contemporaneous notes and

 deposition testimony show that ARBDA’s Executive Committee had

 discussed her eligibility for FMLA leave in a meeting eleven

 days earlier on February 2.       Handwritten notes taken at the

 meeting by Piontkowski include the comments “Feb 27th” and “3

 month” under Plaintiff’s name — which a factfinder could

 reasonably determine referred to the undisputed date on which

 Plaintiff would become eligible for FMLA leave and the amount of

 legally-protected leave the FMLA would grant her at that time.

                                      14
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 15 of 32 PageID: 973



 (Pl. Ex. 18; Pl. Ex. 4 at 133:6-13, 21-24).          Dr. Hollander

 confirmed that Plaintiff’s upcoming eligibility for FMLA leave

 was discussed at the February 2 meeting.          (Pl. Ex. 13 at 183:20-

 185:13).    This lack of communication on a known issue further

 coincides with Plaintiff’s testimony that, as her disability

 worsened in the months leading up to her request and

 termination, her treatment at the hands of her managers had

 changed and become more hostile.          (Pl. Supp. SOMF at ¶¶ 34-41). 3

       In fact, despite Defendant’s claim that it terminated

 Plaintiff so it could move forward with planning and staffing,

 evidence in the record shows that ARBDA had reassigned her job

 duties on the first day of her initial leave, February 1, 2018,

 and those reassignments stayed in place for almost a full year.

 (Pl. Ex. 9 at 151:15-152:9) (Haberkern testimony stating that




 3 Defendant argues that a number of allegations made by
 Plaintiff, including this one, are “self-serving bare assertions
 [and] conclusory allegations” that cannot suffice to establish
 genuine issues of material fact sufficient to defeat summary
 judgment. (ECF No. 42 at 21-23). Defendant is correct that
 “conclusory, self-serving affidavits are insufficient to
 withstand a motion for summary judgment.” Kirleis v. Dickie,
 McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d. Cir. 2009).
 However, “self-serving affidavits pointing to specific facts can
 create a genuine issue of material fact sufficient to survive
 summary judgment.” Paladino v. Newsome, 885 F.3d 203, 209 (3d
 Cir. 2018) (citing Kirleis, 560 F.3d at 161–62). As such, the
 Court will consider those self-serving statements that
 sufficiently point to specific facts. Here, Plaintiff describes
 specific behavior by Defendant and changes in her treatment, all
 matters within her personal knowledge; accordingly, the Court
 considers this testimony in its analysis.
                                      15
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 16 of 32 PageID: 974



 ARBDA did not hire the new employee who took on Plaintiff’s

 duties until 2019).      Finally, Plaintiff also points to evidence,

 in the form of deposition transcripts, that ARBDA’s Executive

 Committee members had contradicted each other regarding the

 exact reason for Plaintiff’s termination: despite Defendant’s

 claim that Plaintiff was fired purely for her failure to provide

 a return date by February 19, Dr. Michael Schuster testified

 that he believed Plaintiff was terminated because “she wasn’t

 doing the job that we hired her for,” was “having some

 difficulty with the standard operating procedure documents,” and

 wasn’t “reaching out to other offices to make sure that they

 were following the procedures and developing the procedures of

 the Voorhees office.”      (Pl. Ex. 28 at 21:15-18, 22:23-23:11).

       Taken as a whole and viewed in the light most favorable to

 the nonmovant, the evidence in the record is sufficient to allow

 a reasonable factfinder to decide that Defendant’s proffered

 nondiscriminatory reason was in fact pretext.          Accordingly,

 Plaintiff has met her burden at this stage of the litigation,

 and Defendant’s motion for summary judgment of her FMLA

 retaliation claim will be denied.

            b. FMLA Interference Claim

       Plaintiff also claims that her termination constituted

 illegal interference with her FMLA rights.         (ECF No. 3 at ¶ 49).

 The FMLA prohibits an employer from “interfer[ing] with,

                                      16
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 17 of 32 PageID: 975



 restrain[ing], or deny[ing] the exercise of or the attempt to

 exercise,” an employee’s right to FMLA-covered leave.           29 U.S.C.

 § 2615(a)(1).     To prevail on her interference claim, Plaintiff

 need only demonstrate that “(1) she was entitled to take FMLA

 leave on [the date it was sought for], and (2) [the employer]

 denied her right to do so.” Lichtenstein, 691 F.3d at 312

 (citing Callison v. City of Philadelphia, 430 F.3d 117, 119 (3d

 Cir. 2005)).     Importantly, “[b]ecause the FMLA [interference

 claim] is not about discrimination, a McDonnell Douglas burden-

 shifting analysis is not required.”        Capps, 847 F.3d at 155

 (quoting Sommer, 461 F.3d at 399).

       Here, Plaintiff has plainly carried her burden at this

 stage in the litigation.      Defendant does not dispute that it is

 an employer subject to the FMLA, that Plaintiff communicated her

 desire to take FMLA-protected leave, or that Plaintiff was

 terminated.    Instead, Defendant presents a series of other

 arguments.

       First, it claims that “Plaintiff was not eligible for FMLA

 leave, having been employed for less than a year.”           (ECF No. 33-

 1 at 6).    However, as Plaintiff notes, multiple courts in this

 district faced with this question have previously found that “a

 pre-eligible employee ha[s] a cause of action if an employer

 terminates her in order to avoid having to accommodate that

 employee with rightful FMLA leave rights once that employee

                                      17
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 18 of 32 PageID: 976



 becomes eligible.”      Shreve v. New Jersey Motor Vehicle Comm'n,

 Case No. CV-157957-MAS-LHG, 2016 WL 5334661, at *4 (D.N.J. Sept.

 22, 2016) (quoting Corral v. Hersha Hosp. Mgmt., Inc., Case No.

 12-CV-02375 DRD, 2012 WL 4442666, at *9 (D.N.J. Sept. 24,

 2012)); see also Corral, 2012 WL 4442666 at *10 (“[P]re-eligible

 employees are entitled to covered rights and attempts to

 exercise such rights, including the right to foreseeable future

 leave once eligibility is gained.”).        The Court reaches the same

 conclusion.

       Defendant next argues that summary judgment should be

 granted because the “FMLA does not provide employees with a

 right against termination for a reason other than interference

 with rights under the FMLA.”       (ECF No. 33-1 at 23-25).

 Defendant argues that Plaintiff’s termination was unrelated to

 interference with her FMLA rights and instead was because she

 failed to provide a return to work date by the deadline set by

 Defendant and thereby “depriv[ed] ARBDA of its ability to make

 critical decisions regarding staffing adjustments and

 reassignment of duties.”      (ECF No. 42 at 25).

       However, the Court finds that sufficient evidence has been

 presented to demonstrate a genuine dispute of material fact as

 to the actual reason for Plaintiff’s termination.          As described

 above in the Court’s analysis of Plaintiff’s retaliation claim,

 evidence in the record shows (1) the timing of her termination,

                                      18
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 19 of 32 PageID: 977



 six days after giving notice of her intent to take FMLA leave

 and one week prior to her becoming eligible, (2) Defendant’s

 failure to acknowledge or respond to her request for information

 regarding FMLA leave, despite having discussed it in an

 Executive Committee meeting prior to her request, and (3) that

 Defendant never provided her with the FMLA information they are

 statutorily required to provide within five business days of a

 request, or informed her that termination was a potential

 consequence of failing to provide a return date by the deadline.

 The Court finds this evidence is sufficient to present a genuine

 factual dispute as to the reason for Plaintiff’s termination.

       Finally, Defendant very briefly argues that it has not

 violated the FMLA because Plaintiff would not have been able to

 return to work at the end of the twelve weeks.          (ECF No. 33-1 at

 5; ECF No. 42 at 25).      However, despite its argument that “the

 record amply supports” this claim, the only evidence Defendant

 points to is the fact that Plaintiff’s surgeon “did not

 indicate” that she was medically cleared to return to work in

 April 2019 — a point entirely undermined by the fact that the

 surgeon’s notes do not reference Plaintiff’s ability to work one

 way or the other.     (Def. Ex. P).       Accordingly, Defendant has not

 supported its argument with evidence in the record, and has not

 met its burden to demonstrate the lack of a factual dispute

 regarding whether Plaintiff would have been able to return to

                                      19
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 20 of 32 PageID: 978



 work.   Defendant’s motion for summary judgment of Plaintiff’s

 FMLA interference claim will therefore be denied.

       2. Plaintiff’s NJLAD Claims

       Plaintiff also brings three related claims under the NJLAD,

 for disability discrimination, failure to accommodate, and

 retaliation.     The Court will address these claims in that order.

            a. Disability Discrimination Claim

       Plaintiff’s first NJLAD claim is that Defendant

 discriminated against her by firing her because of her

 disability.    To state a prima facie case of discriminatory

 discharge under the NJLAD, Plaintiff must demonstrate that: (1)

 she is a member of a protected class; (2) she was otherwise

 qualified and performing the essential functions of the job; (3)

 she was terminated; and (4) the employer thereafter sought

 similarly qualified individuals for the job who were not members

 of her protected class.      Joseph v. New Jersey Transit Rail

 Operations Inc., 586 Fed. Appx. 890, 892 (3d Cir.2014) (citing

 Victor v. State, 203 N.J. 383, 4 A.3d 126, 145 (2010)).           Upon

 the establishment of a prima facie case, NJLAD discrimination

 claims proceed under the same McDonnell Douglas burden-shifting

 framework described above.       Viscik v. Fowler Equip. Co., 800

 A.2d 826, 833 (N.J. 2002).

       Defendant’s only argument regarding Plaintiff’s prima facie

 case is that Plaintiff has not demonstrated that she was

                                      20
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 21 of 32 PageID: 979



 qualified and able to perform the job to ARBDA’s expectations,

 because she “was unable to perform the essential functions of

 the job.”    (ECF No. 33-1 at 10).        Defendant’s argument, at its

 core, is that “[t]he essential functions of her job required

 that Plaintiff be on site” during standard office hours, and

 accordingly Plaintiff could not adequately perform her job if

 she needed to work from home at times or work adjusted hours.

 (ECF No. 42 at 30-31); see also (ECF No. 33-1 at 8-11).

       While “consideration [is] given to ‘the employer's judgment

 as to what functions of a job are essential,’” the assessment as

 to what constitutes an essential function is a factual

 determination made on a case-by-case basis.          Melton v. Resorts

 Int'l Hotel, Inc., No. 11–6449, 2014 WL 5341929, at *4 (D.N.J.

 Oct. 20, 2014).     Although Defendant’s claim that Plaintiff’s

 presence in the office during ARBDA’s standard office hours was

 an essential function of her position is accordingly due some

 weight in the Court’s analysis, a review of the record shows

 that Plaintiff has put forth sufficient contradictory evidence

 to show a genuine factual dispute on this issue.

       In support of its argument, Defendant relies on the

 deposition testimony of ARBDA CEO Charles Haberkern, Managing

 Partner Dr. Adrienne Hollander, and Partner Dr. Arielle Silver,

 who all stated their opinion that Plaintiff’s job could not be

 adequately performed out of office or during non-standard hours,

                                      21
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 22 of 32 PageID: 980



 as well as the testimony of Dr. Silver and notes of Haberkern

 stating that other employees had complained that Plaintiff was

 not in the office.      (Def. SOMF at ¶ 15-17); (Def. Ex. I).

       However, the testimonies of Haberkern and Dr. Silver also

 undercut ARBDA’s argument on this point.          Haberkern himself

 acknowledged that many of Plaintiff’s job duties could be done

 outside of the office and outside of normal business hours, (Pl.

 Ex. 9 at 65:11-68:21), and Dr. Silver admitted twice that parts

 of Plaintiff’s job could be done remotely.          (Def. SOMF at ¶ 17).

 In fact, Dr. Silver went even further, suggesting unprompted

 that if sitting in traffic was difficult for Plaintiff due to

 her disability, “she could have just come in earlier and left

 the times there wasn’t traffic.”          (Def. Ex. F at 55:5-56:3).

 While Dr. Silver went on to suggest that Plaintiff should have

 stayed later until traffic had died down rather than leave

 early, her testimony at the very least contradicts Defendant’s

 argument that anything other than standard office hours would be

 unworkable for Plaintiff’s position.

       Additional evidence in the record supports Plaintiff’s

 argument.    The original job description for Plaintiff’s position

 as drafted by ARBDA does not mention any requirement for face-

 to-face interactions or that she be “on site” during all

 business hours, and none of the “Essential Functions” listed are

 described in ways that would imply they could not be done by an

                                      22
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 23 of 32 PageID: 981



 individual working from home at times.         (Def. Ex. B).    See

 Bisker v. GGS Info. Servs., Inc., No. 1:cv-07-1465, 2010 WL

 2265979, at *4 (M.D. Pa. June 2, 2010)         (holding that genuine

 dispute existed when job “description [did] not specify that

 face-to-face interaction is either necessary or imperative”).

 While the description of the “Physical Environment and Working

 Conditions” suggests that in-person presence and an ability to

 sit or stand for long periods of time and lift objects are

 important, it also explicitly states that “[r]easonable

 accommodations may be made to enable individuals with

 disabilities to perform the essential functions.”          (Def. Ex. B).

       Plaintiff, based on her own experience, attests that

 “[m]ore than half of [her] job could be done on her computer

 from home or before or after work hours,” (Pl. Supp. SOMF at ¶

 12), and that, contrary to the assertions of Defendant, she “was

 not a ‘floor manager’ directing the work of others, but a

 higher-level director responsible for policy, planning and

 process,” all of which could be done remotely or outside of

 standard office hours.      (ECF No. 38 at 17 (citing Pl. Ex. 11 at

 ¶ 4)).    Plaintiff also oversaw operations and personnel at six

 different sites, meaning that her oversight of employees outside

 of the office she was based in was often done remotely.           (Pl.

 Supp. SOMF at ¶ 11).      Finally, Plaintiff testified that she had

 frequently worked from home over the previous eleven months with

                                      23
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 24 of 32 PageID: 982



 the permission of her former supervisor Brian Smith and Betty

 Grimmett – the latter directly due to her disability – and had

 received positive feedback and a bonus for her work.           (Pl. Supp.

 SOMF ¶¶ 4-7, 12-13).

       Unlike other cases in which courts in this circuit have

 previously found that in-person attendance was an essential

 function of the job, Plaintiff has put forth sufficient evidence

 to allow a reasonable factfinder to decide that she could

 perform the essential functions of her job while working

 adjusted hours and from home part time.         See, e.g. Miller v.

 University of Pittsburgh Medical Center, 350 Fed. Appx. 727 (3d

 Cir. 2009) (holding that position that required employee to

 assist with surgical procedures necessarily required her to be

 present at the hospital); Marsh v. GGB, LLC, No. 1:17-cv-6939-

 NLH-KMW, 2020 WL 1951643, at *7 (D.N.J. Apr. 23, 2020) (holding

 that plaintiff’s job, which involved “physically handling

 machinery in the manufacturing process,” required him to be in

 the factory).     The Court accordingly finds that Plaintiff has

 met her burden of demonstrating a prima facie case.

       With Plaintiff’s prima facie case shown, the analysis moves

 into same McDonnell Douglas framework applied above.           Shinn v.

 FedEx Freight, Inc., 783 Fed. Appx. 229, 234 (3d. Cir. 2019).

 As both sides’ arguments on the next two steps of this analysis

 are identical to their arguments for the FMLA retaliation claim,

                                      24
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 25 of 32 PageID: 983



 the Court’s analysis is similarly identical.          Although Defendant

 has proffered a legitimate, nondiscriminatory reason for the

 termination, Plaintiff’s failure to provide a return date,

 Plaintiff has similarly provided sufficient evidence to

 demonstrate the existence of a genuine dispute of material fact

 as to whether Defendant’s reason was pretext.          Accordingly,

 Defendant’s motion for summary judgment on Plaintiff’s NJLAD

 discrimination claim will be denied.

            b. NJLAD Failure to Accommodate Claim

       Plaintiff also claims that Defendant violated the NJLAD by

 failing to reasonably accommodate her disability.          The NJLAD

 requires employers to “make a reasonable accommodation to the

 limitations of an employee [] who is a person with a disability,

 unless the employer can demonstrate that the accommodation would

 impose an undue hardship.”       Stewart v. County of Salem, 274 F.

 Supp. 3d 254, 260 (D.N.J. 2017) (quoting N.J. Admin. Code tit.

 13, § 13–2.5(b)).     “To prevail on a failure to accommodate

 claim, a plaintiff must first present the prima facie elements

 required in any disability discrimination claim.”          Fitzgerald v.

 Shore Memorial Hosp., 92 F.Supp.3d 214, 237 (D.N.J. 2016).

       As shown above in the Court’s NJLAD discrimination claim

 analysis, Plaintiff has presented evidence sufficient to

 establish the basic prima facie discrimination elements.            Once a

 plaintiff has established those elements, she must then “show

                                      25
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 26 of 32 PageID: 984



 that [her] employer failed to participate in the interactive

 process” by establishing four additional elements.           Tourtellotte

 v. Eli Lilly and Co., 636 Fed. Appx. 831, 849 (3d Cir. 2016)

 (quoting Victor, 4 A.3d at 140–41).          Those elements are that:

 “1) the employer knew about the employee's disability; 2) the

 employee requested accommodations or assistance for his or her

 disability; 3) the employer did not make a good faith effort to

 assist the employee in seeking accommodations; and 4) the

 employee could have been reasonably accommodated but for the

 employer's lack of good faith.”        Id.    Defendant’s sole argument

 for summary judgment is that Plaintiff did not in fact request a

 reasonable accommodation for her disability.

       There is no specific formula by which an employee correctly

 requests a reasonable accommodation.          The request may be made

 orally or in writing, and the NJLAD does not require the

 employee to specifically use the words “reasonable

 accommodation:” the employee need only “clearly express[] a

 desire for assistance based on a disability, [and then] the

 employer is obliged to engage in an interactive process to

 attempt to fashion an appropriate reasonable accommodation.”

 Dennis v. County of Atlantic City, 863 F. Supp. 2d 372, 380

 (D.N.J. 2012) (citing Boyce v. Lucent Technologies, 2007 WL

 1774267 (N.J. Super. Ct. App. Div. June 21, 2007)).



                                      26
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 27 of 32 PageID: 985



       Plaintiff’s Complaint claims that she expressed her need

 for accommodation or assistance in two ways: (1) by requesting

 an extended leave of absence beyond the two weeks she had taken

 at the time of her request; and (2) by requesting the ability to

 work from home part-time when her disability worsened. 4

 Defendant argues that Plaintiff never made any such requests.

       Turning to the first accommodation request, Defendant

 initially appears to argue that extended leave does not qualify

 as a reasonable accommodation at all.         (ECF No. 33-2 at 8-11).

 However, the NJLAD explicitly lists “leaves of absence” as an

 example of a “reasonable accommodation.”         N.J. Admin. Code

 13:13-2.5(b)(1)(ii).      Accordingly, Defendant’s reliance on the

 holding to the contrary in Conoshenti v. Public Serv. Elec. &

 Gas Co., 364 F.3d 135 (3d. Cir. 2004), is misplaced.           See

 Santiago v. Cnty. of Passaic, No. A–3599–06T1, 2009 WL 483159,




 4 In their briefing, both parties further address an additional
 possible accommodation: an adjustment of Plaintiff’s hours so
 that she could arrive at work earlier in the morning and leave
 earlier in the afternoon. However, a review of the Amended
 Complaint reveals that Plaintiff did not plead any facts or
 claims regarding having made such a request. “New theories of
 liability set forth in responsive papers to a motion for summary
 judgment are generally considered too late and thus, do not
 create genuine issue[s] of material fact to preclude summary
 judgment.” Cohen v. BH Media Group, Inc, 419 F. Supp. 3d 831,
 861 n.10 (D.N.J. 2019). Accordingly, while Plaintiff may raise
 it as a possible accommodation that would have allowed her to
 perform her job duties for other elements of her claims, the
 Court will not address this theory as part of its analysis of
 whether she requested an accommodation.
                                      27
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 28 of 32 PageID: 986



 at *5–8, (N.J. Super. Ct. App. Div. Feb. 27, 2009) (describing

 legislative amendments overruling the Conoshenti holding).

       Defendant then argues that Plaintiff did not in fact make

 any clear request for an extended leave.         In support of this

 argument, Defendant does not point the Court to any

 contradictory evidence, but rather to the case of Linton v.

 L'Oreal USA.     In Linton, the plaintiff missed several months of

 work with an injury, during which time he provided his employer

 with doctors’ notes stating that he must stay on leave.           No. 06–

 5080 (JLL), 2009 WL 838766, at *1–2 (D.N.J. Mar. 27, 2009).            The

 court held that the notes, on their own, were insufficient to

 show a request for accommodation; instead, “[s]omething more is

 required of an employee . . . than merely apprising her employer

 that she is still injured to start the interactive process for

 seeking an accommodation; the employee must arguably seek

 assistance to survive summary judgment.”         Id. at 6.

       Were doctors’ notes the sum of Plaintiff’s evidence, the

 Court might agree that she has not met her burden.           However, in

 addition to doctors’ notes and emails to Piontkowski expressly

 discussing her inability to work due to her disability, see (Pl.

 Exs. 17 and 19), Plaintiff also provides an email exchange

 between her and Piontkowski from February 13, 2018.           In her

 initial email, Plaintiff made explicit her desire to take

 extended leave to accommodate her disability:

                                      28
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 29 of 32 PageID: 987



       Can you please advise me on what you need from me for my
       current, extended leave, or what, if anything, I need to do
       at this point, e.g. FMLA form, physician attestation?
       Because I’m presently physically unable to work, I want to
       make certain I’m following ARBDA and/or state/federal
       requirements for extended leave or FMLA. (Pl. Ex. 21).

       In response to this email, Piontkowski requested a return

 to work date and told Plaintiff that “I am confirming that you

 have no accrued time off left and we do not offer extended

 leave. You are currently in an unpaid status.”          Id.   Plaintiff

 then requested information regarding FMLA leave again, stating

 “I have no idea of the length of my absence until I see yet

 another surgical specialist later this week. So I need the

 information in case my absence is extended.”          Id.

       At this stage, therefore, the record shows that Plaintiff

 had exhausted her accrued time off and had made clear to ARBDA’s

 Director of Human Resources that she was not yet able to return

 to work and was seeking information about extended leave.            The

 Court finds that this exchange is sufficient to allow a

 reasonable factfinder to find that Plaintiff had “clearly

 expresse[d] a desire” for an accommodation for her disability.

       Defendant next argues that “Plaintiff never made a request

 of ARBDA to . . . work full time from home in order to

 accommodate her medical condition.”        (ECF No. 42 at ¶ 50).      The

 main evidence Defendant puts forth is the deposition testimony

 of Haberkern and Dr. Hollander, who both repeatedly stated that


                                      29
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 30 of 32 PageID: 988



 they understood Plaintiff’s desire to “work[] from home . . .

 did not have anything to do with her back condition. It was for

 accommodating her for the traffic.”         (Pl. SOMF ¶ 12; Def. Ex. G

 85:19-86:5); see also (Pl. SOMF ¶ 13; Def. Ex. G 55:18-56:5;

 Def. Ex. E 152:23-153:18).

       However, Defendant’s own statement of facts claims

 elsewhere that “ARBDA had been providing Plaintiff with

 accommodations for months, such as . . . occasionally allow[ing]

 her to work from home.”      (Def. SOMF ¶ 7).     Defendant also

 highlights testimony from ARBDA Partner Dr. Silver expressly

 admitting that she knew of Plaintiff’s worsening disability and

 stating that ARBDA had allowed Plaintiff to work from home at

 times as an accommodation for it.         Id. at ¶ 9.   As Defendant’s

 own evidence contradicts its argument, it has not met its burden

 as movant of demonstrating the lack of any dispute of material

 fact on this element.

         Even if Defendant had met its burden, Plaintiff has

 separately put forth sufficient evidence to avoid summary

 judgment.    First, she testified that in the fall of 2017, she

 had “multiple conversations with Betty [Grimmett, ARBDA’s

 Practice Administrator,] about working from home as [her

 disability] got progressively worse,” and that Grimmett told her

 it was fine for her to work from home.         (Pl. Ex. 8 at 120:16-

 121:1).    Second, Piontkowski testified that she was aware that

                                      30
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 31 of 32 PageID: 989



 “at times, [Plaintiff] stayed home and worked from home because

 of her health condition.”       (Def. Ex. H at 123:6-12).      Finally,

 the evidence shows that at the time Defendant made the decision

 to forbid Plaintiff from working from home, its decisionmakers

 were aware of Plaintiff’s disability and worsening condition:

 Haberkern acknowledged that by January he was aware of

 Plaintiff’s condition and had seen her walking with a cane, (Pl.

 Ex. 9 at 47:22-48:17), and Dr. Hollander’s testimony shows that

 she had reviewed Plaintiff’s medical records, was aware of her

 worsening conditions, and had treated Plaintiff for her back

 pain.   (Pl. Ex. 13 at 72:15-19, 74:13-75:24; 206:21-207:3).

       The Court finds that this evidence is sufficient to allow a

 reasonable factfinder to determine that Plaintiff had “clearly

 express[ed] a desire” for accommodation or assistance for her

 disability.    Dennis, 863 F.Supp.2d at 380.       Therefore,

 Defendant’s motion for summary judgment on Plaintiff’s NJLAD

 failure to accommodate claim will be denied.

            c. NJLAD Retaliation Claim

       Finally, Plaintiff alleges that ARBDA violated the NJLAD by

 retaliating against her “for requesting a reasonable

 accommodation for her disability.”        (ECF No. 3 at ¶ 62).

 Plaintiff’s NJLAD retaliation claim is again governed by the

 familiar McDonnell Douglas framework.         Tourtellotte, 636 Fed.

 Appx. at 841–42 (citing Viscik v. Fowler Equip. Co., 800 A.2d

                                      31
Case 1:18-cv-09778-NLH-KMW Document 43 Filed 09/29/20 Page 32 of 32 PageID: 990



 826, 833 (N.J. 2002)).      To state a prima facie case for

 retaliation under the NJLAD, Plaintiff must show that she (1)

 engaged in protected activity, (2) suffered an adverse

 employment action, and (3) that there was a causal connection

 between the protected activity and the adverse employment

 action.    Nuness v. Simon & Schuster, Inc, 221 F. Supp. 3d 596,

 605 (D.N.J. 2016).

       Defendant’s only arguments for summary judgment on this

 claim are that Plaintiff cannot demonstrate causation, and that

 Defendant had a legitimate, non-retaliatory reason for

 terminating her.     As the Court has already found above,

 Plaintiff has put forth sufficient evidence to demonstrate

 material factual disputes regarding both causation and

 Defendant’s proffered reason being pretext.         Accordingly, the

 Court will also deny Defendant’s motion for summary judgment on

 Plaintiff’s NJLAD retaliation claim.

                                 Conclusion

       For the reasons expressed above, Defendant’s motion for

 summary judgment [ECF No. 33] will be denied.

       An appropriate Order will be entered.



 Date: September 29, 2020                    s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      32
